10 U.S. 86
6 Cranch 86
3 L.Ed. 161
RIDDLE AND COMPANYv.MANDEVILLE AND JAMESSON.
February Term, 1810

1
A MANDATE had been issued upon the reversal of the decree in this case at the last term, in which, 'this court, proceeding to give such decree as the said circuit court ought to have given, doth decree and order, that the defendants pay to the plaintiffs the sum of 1,500 dollars, that being the amount of the note in the bill mentioned, together with interest thereon from the time the same became due, you are hereby commanded, that such execution and proceedings be had on the said decree of the said supreme court, as, according to equity and justice, and the laws of the United States, ought to he had, the said writ of error notwithstanding.'


2
Nothing having been said respecting the costs, the court below had not issued execution for the costs of the appellant.


3
E. J. Lee moved the court for a further mandate to the court below, to award the costs of that court.


4
MARSHALL, Ch. J.


5
The court below is always competent to award costs in a chancery suit in that court, and, in case of a mandate, may issue execution herefor.